Citation Nr: 1753465	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a torn meniscus, status post repair with degenerative joint disease, of the right knee, from September 26, 2009 to August 13, 2012; and in excess of 30 percent from August 14, 2012 to the present. 

2.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1997 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the course of the appeal, the right knee and left knee disability were reduced from 10 percent to zero percent disabling; however, pursuant to a March 2013 rating action, the original disability ratings were restored and there is no reduced rating current in effect.  The appeal continues as claims for increase in ratings, with the Veteran alleging disabilities of greater severity than what is currently contemplated in assigned evaluations.  The claims were before the Board in August 2016, and for reasons discussed below in greater detail, further development is needed before the appeal can be resolved.  

The Veteran had a Videoconference hearing in May 2016. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were remanded in August 2016 for evidentiary development.  The Board has determined that the remand directives have not been complied with, and must again remand the claims. Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from Lee Acupuncture or any other provider of such therapy which was ordered or paid for by VA.  Should no records exist after exhaustive efforts have been made to secure them, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive examination with a physician qualified in orthopedics to ascertain the level of severity associated with the service-connected bilateral knee disability picture.  

The following is to be considered:

*What is the limitation of extension present in the bilateral knees?

*What is the limitation of flexion present in the bilateral knees?

*What is the extent, if any, of instability and/or recurrent subluxation in the bilateral knees?

*The examiner is to conduct at least three repetitions of the range of motion exercises and, to the extent possible, should comment as to if there is any difference in passive as opposed to active range of motion.  If there is additional limitation of motion, for either exercise, upon repetition of the exercise, such a fact should be noted. 

*The examiner should list the presence or absence of flare-ups of knee pain, and also, should report as to if pain, weakness, incoordination, or fatigability are present.  If any such manifestation is present, the examiner should specifically note as to if there is any additional functional limitation of the knee joints associated with such factors. 

*To the extent possible, the examiner should determine if the severity of current knee disability has been present since 2009 or, alternatively, if there is an objectively discernable point at which the knee disablement became demonstrably worse.  If it is not possible to make such a delineation (considering factors such as the Veteran's reported pain throughout the appellate period and his reports of progressive functional impairment), a statement documenting such a fact would be exceptionally helpful to the claim. 

*The impact of the right and left knee disabilities on activities of daily living, particularly in the context of employment functioning, should be expressly discussed. If there is a marked interference with employment, such a fact should be specifically expressed.

THE EXAMINER MUST PROVIDE A RATIONALE TO SUPPORT ALL CONCLUSIONS AND MUST CONSIDER THE VETERAN'S CREDIBLE LAY REPORTS OF PAIN IN THE BILATERAL KNEES, TO INCLUDE DURING PERIODS OF FLARE-UPS, WHEN COMING TO A CONCLUSION.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




